Exhibit 10.1

Execution Version

INCREMENTAL JOINDER AGREEMENT NO. 3

This Incremental Joinder Agreement No. 3, dated as of May 10, 2017 (this
“Agreement”), by and among STATION CASINOS LLC, a Nevada limited liability
company (the “Borrower”), the Guarantors party hereto, Red Rock Resorts, Inc.
(“RRR”), Station Holdco LLC (“Holdco”, and together with the Borrower, the
Guarantors party hereto and RRR, the “Station Parties”), each of the INCREMENTAL
TERM B LENDERS (as hereinafter defined) party hereto and DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as administrative agent under the Credit Agreement referred to
below (in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 8,
2016 (as amended by that certain First Amendment to Credit Agreement, dated as
of January 30, 2017, as modified by that certain Incremental Joinder Agreement,
dated as of January 30, 2017, as further amended by that certain Second
Amendment to Credit Agreement, dated as of April 5, 2017, as further amended by
that certain Incremental Joinder Agreement No. 2 and Third Amendment to Credit
Agreement, dated as of May 2, 2017 and as it may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined in the Credit Agreement and not
otherwise defined herein being used herein as therein defined), among the
Borrower, the Guarantors, the banks, financial institutions and other entities
from time to time party thereto as lenders (including the L/C Lenders and the
Swingline Lender) (collectively, the “Lenders”) party thereto from time to time,
Administrative Agent, Deutsche Bank AG Cayman Islands Branch, as collateral
agent, and the other parties thereto;

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, the Borrower has
requested that those certain financial institutions party hereto and listed on
Schedule A hereto (the “Incremental Term B Lenders”) provide $250,000,000.00 in
Incremental Term B Loan Commitments (the “Incremental Term B Loan Commitments”).

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuation consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

AGREEMENT TO PROVIDE INCREMENTAL TERM B LOAN COMMITMENTS

Each Incremental Term B Lender hereby agrees, severally and not jointly, to
provide its respective Incremental Term B Loan Commitment as set forth on
Schedule A annexed hereto on the terms set forth in this Agreement, and its
Incremental Term B Loan Commitment shall be binding as of the Effective Date (as
defined below). Each Incremental Term B Lender hereby agrees, severally and not
jointly, to make an Incremental Term B Loan to the Borrower on the Effective
Date in the amount of its Incremental Term B Loan Commitment.

The Incremental Term B Loan Commitment of each Incremental Term B Lender is in
addition to such Incremental Term B Lender’s existing Loans and Commitments
under the Credit Agreement, if any, which shall continue and, immediately after
giving effect to the amendments contemplated hereby, will be subject in all
respects to the terms of the Credit Agreement (and, in each case, the other
Credit Documents).

 

1



--------------------------------------------------------------------------------

SECTION 1.    Applicable Margin. The Applicable Margin for any Loans made
pursuant to the Incremental Term B Loan Commitments (any such loans, the
“Incremental Term B Loans”) shall be the same as the Applicable Margin with
respect to the existing Term B Facility Loans.

SECTION 2.    Maturity Date. The maturity date for any Loans made pursuant to
the Incremental Term B Loan Commitments shall be the Term B Facility Maturity
Date.

SECTION 3.    Principal Payments. Section 3.01(c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(c)    Term B Facility Loans. Borrower hereby promises to pay to Administrative
Agent for the account of the Lenders with Term B Facility Loans in repayment of
the principal of such Term B Facility Loans, (i) on the last Business Day of
each fiscal quarter (commencing with the first full fiscal quarter following the
Closing Date), an aggregate amount equal to (A) 0.25% of the aggregate principal
amount of all Term B Facility Loans outstanding on the Closing Date plus (B)
0.2512563% of the aggregate principal amount of all Incremental Term B Loans
made on January 30, 2017 plus (C) 0.25667208% of the aggregate principal amount
of all Incremental Term B Loans made on May 10, 2017 (in each case, subject to
adjustment for any prepayments made under Section 2.09 or Section 2.10 or
Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12, in
Section 2.13 or in Section 2.15) and (ii) the remaining principal amount of Term
B Facility Loans on the Term B Facility Maturity Date.”

SECTION 4.    Incremental Term B Loan Commitments.

(a)    This Agreement represents Borrower’s request for the Incremental Term B
Loan Commitments to be provided on the terms set forth herein on the Effective
Date and for the Incremental Term B Loans to be made thereunder to be funded on
the Effective Date. It is the understanding, agreement and intention of the
parties that all Incremental Term B Loans shall be part of the same Tranche of
Loans as the existing Term B Facility Loans and shall constitute Loans and Term
B Facility Loans under the Credit Documents. Any Incremental Term B Loans shall
be subject to the provisions of the Credit Agreement and the other Credit
Documents and shall be on terms and conditions identical to the existing Term B
Facility Loans, except as set forth in this Agreement.

(b)    The Incremental Term B Loan Commitments may be drawn in no more than a
single drawing on the Effective Date. Upon such Borrowing, the Incremental Term
B Loans so borrowed shall automatically become Loans and Term B Facility Loans
outstanding under the Credit Agreement. The Incremental Term B Loan Commitments
shall terminate automatically at 5:00 p.m. New York time on the Effective Date
(after giving effect to the funding of the Incremental Term B Loans thereunder).

SECTION 5.    New Lenders. Each Incremental Term B Lender acknowledges and
agrees that (a) upon the occurrence of the Effective Date it shall be bound
under this Agreement and (b) upon the occurrence of the Effective Date with
respect to the Incremental Term B Loan Commitments it shall be bound under the
Credit Agreement as a Lender holding Incremental Term B Loan Commitments and
that such Incremental Term B Lender shall become (or, in the case it is already
a Lender under the Credit Agreement, shall continue to be) a “Lender” under, and
for all purposes of, the Credit Agreement and the other Credit Documents, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.

 

2



--------------------------------------------------------------------------------

SECTION 6.    Credit Agreement. By executing this Agreement, each Incremental
Term B Lender (i) confirms that it has received a copy of the Credit Agreement
and this Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
and each other Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent or such other Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as an Incremental Term B Lender and as a Lender.

SECTION 7.    Use of Proceeds. The Borrower shall use the proceeds of the
Incremental Term B Loans on the Effective Date to repay a portion of the Senior
Unsecured Notes on the Effective Date and to pay fees and expenses in connection
with this Agreement.

ARTICLE II

REPRESENTATION AND WARRANTIES

To induce the Incremental Term B Lenders to provide the Incremental Term B Loan
Commitments hereunder, the Station Parties represent to the Administrative Agent
and the Incremental Term B Lenders that, as of the Effective Date:

SECTION 1.    Corporate Existence. Borrower and each other Station Party (a) is
a corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 2.    Action; Enforceability. Borrower and each other Station Party has
all necessary corporate or other organizational power, authority and legal right
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions herein contemplated; the execution, delivery and
performance by Borrower and each other Station Party of this Agreement and the
consummation of the transactions herein contemplated have been duly authorized
by all necessary corporate, partnership or other organizational action on its
part; and this Agreement has been duly and validly executed and delivered by
each Station Party and constitutes its legal, valid and binding obligation,
enforceable against each Station Party in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

3



--------------------------------------------------------------------------------

SECTION 3.    No Breach; No Default.

(a)    None of the execution, delivery and performance by any Station Party of
this Agreement nor the consummation of the transactions herein contemplated do
or will (i) conflict with or result in a breach of, or require any consent
(which has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Station Party or (y) any applicable Requirement
of Law (including, without limitation, any Gaming Law) or (z) any order, writ,
injunction or decree of any Governmental Authority binding on any Station Party,
or tortiously interfere with, result in a breach of, or require termination of,
any term or provision of any Contractual Obligation of any Station Party or
(ii) constitute (with due notice or lapse of time or both) a default under any
such Contractual Obligation or (iii) result in or require the creation or
imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Station Party pursuant to the terms of any
such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect; and

(b)    No Default or Event of Default has occurred and is continuing.

SECTION 4.    Credit Document Representations. Each of the representations and
warranties made by the Borrower or any of the other Station Parties in or
pursuant to the Credit Documents to which such entity is a party, as amended
hereby, are true and correct in all material respects as of such date (except to
the extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects)).

ARTICLE III

CONDITIONS TO THE EFFECTIVE DATE

This Agreement shall become effective on, and each Incremental Term B Lender
shall make its respective Incremental Term B Loan Commitment and fund its
respective Incremental Term B Loan thereunder on the date (the “Effective Date”)
on which each of the following conditions is satisfied or waived:

SECTION 1.    Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Agreement from each Station Party and
each Incremental Term B Lender.

SECTION 2.    Corporate Documents. The Administrative Agent shall have received:

(a)    certified true and complete copies of the Organizational Documents of
each Station Party and of all corporate or other authority for each Station
Party (including board of directors (or other applicable governing authority)
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this
Agreement and the extensions of credit hereunder, certified as of the Effective
Date as complete and correct copies thereof by the secretary or an assistant
secretary of each such Station Party (provided that, in lieu of attaching such
Organizational Documents and/or evidence of incumbency, such certificate may
certify that (x) since the Closing Date (or such later

 

4



--------------------------------------------------------------------------------

date on which the applicable Station Party became party to the Credit
Documents), there have been no changes to the Organizational Documents of such
Station Party and (y) no changes have been made to the incumbency certificate of
the officers of such Station Party delivered on the Closing Date (or such later
date referred to above));

(b)    a certificate as to the good standing of each Station Party as of a
recent date, from the Secretary of State (or other applicable Governmental
Authority) of its jurisdiction of incorporation; and

(c)    a customary closing certificate of a Responsible Officer of the Borrower
certifying to the foregoing.

SECTION 3.    Opinions of Counsel. The Administrative Agent shall have received
a favorable written opinion of (i) Milbank, Tweed, Hadley & McCloy, special New
York, Delaware and California counsel for the Station Parties and
(ii) Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel for the
Station Parties, in each case (A) dated the Effective Date, (B) addressed to
Administrative Agent and the Lenders and (C) in a form reasonably satisfactory
to Administrative Agent.

SECTION 4.    Costs and Expenses. All of the reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents) incurred by the Agents in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the extension and syndication of the Incremental Term B Loan
Commitments shall have been paid.

SECTION 5.    No Default or Event of Default; Representations and Warranties
True. Both immediately prior to and immediately after giving effect to this
Agreement:

(a)    no Event of Default shall have occurred and be continuing; and

(b)    each of the representations and warranties made by the Station Parties in
Article II hereof and in Article VI of the Credit Agreement and in each of the
other Credit Documents to which it is a party shall be true and correct in all
material respects on and as of the Effective Date (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date shall be required to be true and correct in all material
respects only as of such earlier date, and that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the applicable date).

SECTION 6.    Pro Forma Compliance. Borrower shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date (calculated in accordance with Section 2.12(b)(v) of the Credit
Agreement) and the Consolidated First Lien Leverage Ratio shall not exceed 4.50
to 1.00 calculated on a Pro Forma Basis as of the most recent Calculation Date,
and the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower demonstrating the calculations thereof in reasonable
detail.

SECTION 7.    Flood Insurance Requirements. Administrative Agent shall have
received from Borrower (i) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Real Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Station Party relating thereto) and (ii) if any portion of any
Mortgaged Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood

 

5



--------------------------------------------------------------------------------

hazard area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968, the applicable Station Party shall
have, with a financially sound and reputable insurer (determined at the time
such insurance was obtained), flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Flood Insurance Laws and deliver evidence of such compliance in
form and substance reasonably acceptable to Administrative Agent.

SECTION 8.    Notice of Borrowing. Administrative Agent shall have received a
Notice of Borrowing, duly completed and complying with Section 4.05 of the
Credit Agreement.

ARTICLE IV

POST-CLOSING REQUIREMENTS

SECTION 1.    Post-Closing Real Property. Borrower shall as soon as practicable,
but not later than forty-five (45) days after the Effective Date (or such later
date as Administrative Agent may determine in its reasonable discretion),
deliver or cause to be delivered to Collateral Agent the following items with
respect to each Mortgaged Real Property, each in form and substance reasonably
acceptable to Administrative Agent:

(a)    an amendment to each Mortgage encumbering a Mortgaged Real Property to
include the Incremental Term B Loans in the obligations secured by such Mortgage
(the “Mortgage Amendments”), each duly executed and delivered by an authorized
officer of each Credit Party party thereto and in form suitable for filing and
recording in all filing or recording offices that Administrative Agent may deem
necessary or desirable unless Administrative Agent is satisfied in its
reasonable discretion that Mortgage Amendments are not required in order to
secure the applicable Credit Party’s obligations as modified hereby; and

(b)    a mortgage modification endorsement or local equivalent with respect to
the Mortgaged Properties, each in form and substance reasonably satisfactory to
Administrative Agent, or other endorsements acceptable to Administrative Agent.

SECTION 2.    Collateral Expenses. Borrower agrees to pay all fees, costs and
expenses incurred in connection with the preparation, execution, filing and
recordation of the Mortgage Amendments, including, without limitation,
reasonable attorneys’ fees, title insurance premiums, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes, if any, and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in Section 1 of this Article IV.

ARTICLE V

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 1.    Validity of Obligations. Borrower and each Guarantor acknowledges
and agrees that, both before and after giving effect to this Agreement, Borrower
and each Guarantor is, jointly and severally, indebted to the Lenders and the
other Secured Parties for the Obligations (including the Obligations in respect
of the Incremental Term B Loans provided pursuant to this Agreement), without
defense, counterclaim or offset of any kind. The Borrower and each Guarantor
hereby ratifies and reaffirms the validity, enforceability and binding nature of
such Obligations both before and after giving effect to this Agreement (except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity).

 

6



--------------------------------------------------------------------------------

SECTION 2.    Validity of Liens and Credit Documents. Borrower and each other
Station Party hereby ratifies and reaffirms the validity and enforceability
(except as the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity) of the Liens and security interests granted to Collateral
Agent for the benefit of the Secured Parties to secure any of the Obligations by
Borrower and each other Station Party pursuant to the Credit Documents to which
any of Borrower or such other Station Party is a party and hereby confirms and
agrees that notwithstanding the effectiveness of this Agreement, and except as
expressly amended by this Agreement, each such Credit Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects.

ARTICLE VI

MISCELLANEOUS

SECTION 1.    Notice. For purposes of the Credit Agreement, the initial notice
address of each Incremental Term B Lender (other than any Incremental Term B
Lender that, immediately prior to the execution of this Agreement, is a “Lender”
under the Credit Agreement) shall be as set forth below its signature to this
Agreement.

SECTION 2.    Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Credit Agreement).

SECTION 3.    Entire Agreement. This Agreement, the Credit Agreement and the
other Credit Documents, constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

SECTION 4.    GOVERNING LAW. THIS AGREEMENT, AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.

SECTION 5.    SUBMISSION TO JURISDICTION. EACH PARTY HERETO AGREES THAT SECTION
13.09(b) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS.

SECTION 6.    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

SECTION 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof.

 

7



--------------------------------------------------------------------------------

SECTION 8.    Lead Arrangers and Bookrunners. The Borrower has appointed each of
JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., Fifth Third Bank,
Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie Capital (USA)
Inc., Citizens Bank, N.A., Credit Suisse Securities (USA) LLC and UBS Securities
LLC to act as lead arrangers and bookrunners for this Agreement. Anything herein
to the contrary notwithstanding, none of the lead arrangers or bookrunners shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or a L/C Lender thereunder.

SECTION 9.    Credit Document. This Agreement shall constitute a “Credit
Document” as defined in the Credit Agreement.

SECTION 10.    No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the priority of any Credit Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or the instruments, documents
and agreements securing the same, which shall remain in full force and effect.
Nothing in this Agreement shall be construed as a release or other discharge of
the Borrower or any other Station Party from any of its obligations and
liabilities under the Credit Agreement or the other Credit Documents.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written, to be effective as of the Effective
Date.

 

Borrower: STATION CASINOS LLC

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

  Executive Vice President, Chief Financial Officer & Treasurer

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

NP BOULDER LLC

NP CENTERLINE HOLDINGS LLC

NP DURANGO LLC

NP FIESTA LLC

NP INSPIRADA LLC

NP IP HOLDINGS LLC

NP LAKE MEAD LLC

NP MT. ROSE LLC

NP OPCO HOLDINGS LLC

NP OPCO LLC

NP PALACE LLC

NP RED ROCK LLC

NP RENO CONVENTION CENTER LLC

NP RANCHO LLC

NP SANTA FE LLC

NP SONOMA LAND HOLDINGS LLC

NP STEAMBOAT LLC

NP SUNSET LLC

NP TEXAS LLC

NP TOWN CENTER LLC

STATION GVR ACQUISITION, LLC

 

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Senior Vice President & Treasurer

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

FERTITTA ENTERTAINMENT LLC

FE LANDCO MANAGEMENT LLC

 

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Authorized Signatory

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

SC MADERA DEVELOPMENT, LLC

SC MADERA MANAGEMENT, LLC

SC MICHIGAN, LLC

SC SONOMA DEVELOPMENT, LLC

SC SONOMA MANAGEMENT, LLC

 

By:

 

/s/ Frank J. Fertitta III

Name:

 

Frank J. Fertitta III

Title:

 

President

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

RRR PALMS LLC

FIESTA PARENTCO, L.L.C.

FP HOLDINGS, L.P.

FP HOLDCO, L.L.C.

FPIII, L.L.C.

PALMS PLACE, LLC

PPII HOLDINGS, L.L.C.

N-M VENTURES LLC

N-M VENTURES II LLC

 

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Authorized Signatory

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

RED ROCK RESORTS, INC.

 

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

  Executive Vice President, Chief Financial Officer & Treasurer

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

STATION HOLDCO LLC

 

By:

 

/s/ Marc J. Falcone

Name:  

Marc J. Falcone

Title:

  Executive Vice President, Chief Financial Officer, Treasurer & Secretary

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH, as Administrative Agent

 

By:

 

/s/ Anca Trifan

Name:  

Anca Trifan

Title:

 

Managing Director

 

By:

 

/s/ Marcus Tarkington

Name:  

Marcus Tarkington

Title:

 

Director

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Incremental Term B Lender

 

By:

 

/s/ Nadeige Dang

Name:

 

Nadeige Dang

Title:

 

Vice President

[Signature Page to Incremental Joinder Agreement No. 3]



--------------------------------------------------------------------------------

SCHEDULE A

INCREMENTAL TERM B LOAN COMMITMENTS

 

Name of Incremental Term B Lender

   Amount  

JPMorgan Chase Bank, N.A.

   $ 250,000,000.00     

 

 

     Total: $ 250,000,000.00     

 

 

 

[Schedule A to Incremental Joinder Agreement No. 3]